Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 is  being considered by the examiner.

Drawings
The drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.


The drawings are objected to because Fig.3, Fig 6, and Fig. 8 are unreadable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The drawings are objected to because Fig.3, Fig 6, and Fig. 8 are unreadable. It is impossible to relate claim elements to Specification and Drawing until related drawing is corrected. In order to do proper search, clear drawing is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10-12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 line 2 recites “d between”, it is unclear what does “d between” mean.
Claim 3 line 3 recites “a first test sub-mode”, it is unclear if it the same  “first test sub-mode” as line 1.
Claim 3 line 7, recites “a second test sub-mode”, it is unclear if it the same  “second test sub-mode” as line 1.
Claim 10 line 1 recites “a memory device”, it is unclear if it the same “memory device” as in claim 1 line 1, it is also unclear that whether “a memory device” is one of  “a plurality of memory devices” recited in claim 10.  In order to further exam on the merits of the claim, the examiner interprets they are the same memory device as in claim 1.

Any claim not specifically mentioned above, is rejected due to its dependency (inhered the deficiency) on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2008/0094890, hereinafter Kim, in view of AHN et al., US20070195633, hereinafter AHN.
As per claim 1, Kim teaches A memory device, comprising:
	an address latch (Fig.4,ADDRESS INPUT BUFFER 300; [0048]) comprising an address signal input port for receiving an address signal (Fig.4, ADD) and a block selection enable signal input end for receiving a block selection enable signal (Fig.4, 400:Act),  wherein the address latch outputs an address control signal (Fig.4, ra[14:0], ca[14:0]) and a block selection control signal (Fig.4, 400-WE, RE);
	a test mode selection unit (Fig.4, COMMAND DECODER 12 & MODE SETTING CIRCUIT 14) comprising a test mode selection instruction input port for receiving a test mode selection instruction signal (Fig.4, CMD), 
		wherein the test mode selection unit outputs a test mode selection signal (Fig.4, TMRS (NOT labeled); [0054] test mode setting signal TMRS) according to the test mode selection instruction signal;
	a block selection unit connected to the address latch and the test mode selection unit, wherein the block selection unit is configured to output a block selection signal according to the block selection control signal and the test mode selection signal (Fig.4, a column address latch portion 100);
	a first storage module (Fig.4, 30:BA_A) connected to the block selection unit (Fig.4, 100) and the address latch (Fig.4, 300) and  configured to decode the address control signal and to output a first input/output data when the first storage module is enabled according to the block selection signal (Fig.4, ROW ADDRESS DECODER, 20; COLUMN ADDRESS DECODER);
	a second storage module (Fig.4, 30:BA_B) connected to the block selection unit and the address latch and  configured to decode the address control signal and to output a second input/output data when the second storage module is enabled according to the block selection signal (Fig.4, ROW ADDRESS DECODER, 20; COLUMN ADDRESS DECODER); and
	an output buffer (Fig.4, DATA READ CIRCUIT 28, DATA WRITE CIRCUIT 24, & MULTIPLEX 200) comprising a plurality of input/output ports (Fig.4, DI1, DI2, Do, DQ), wherein the output buffer is connected to the test mode selection unit (Fig.4, COMMAND DECODER 12 & MODE SETTING CIRCUIT 14), the first storage module (Fig.4, 30: BA_A) , and the second storage module (Fig.4, 30: BA_B), and 
	……	
	sequentially outputs the first input/output data and the second input/output data through un-disabled input/output ports. ([0088]-[0089])
	
	EXCEPT
	when the memory device enters a first test mode according to the test mode selection signal, the output buffer disables some of the input/output ports and
	ANH teaches
	when the memory device enters a first test mode according to the test mode selection signal, the output buffer disables some of the input/output ports and
	(AHN, Fig.5, [0052], which are input through the first input/output port 120a to generate a disable signal PTESTB of a test mode as a second mode… [0012] signal input/output ports can be selectively used based on a desired device mode…)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Kim to incorporate the teaching “the output buffer disables some of the input/output ports…” of AHN as indicated above, in order to reduce the number of required test pins and additionally increase the performance efficiency.(AHN, [0042]).

	As per claim 8, Kim- AHN teaches The memory device as applied above in claim 1, AHN further teaches wherein, when the memory device enters a third test mode according to the test mode selection signal, the output buffer enables all the input/output ports and outputs the first input/output data and the second input/output data through all the input/output ports.
	(AHN, [0052] a test mode enable signal PTEST.)

Claim(s) 6, 10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2008/0094890, hereinafter Kim, in view of AHN et al., US2007/0195633, hereinafter AHN, in further view of Tong, US 9,373,417, hereinafter Tong.
	As per claim 6, Kim- AHN teaches The memory device as applied above in claim 1, EXCEPT
	wherein the test mode selection instruction signal comprises an initial test mode signal, a fuse signal, and a test mode control signal, 
	wherein the initial test mode signal is from an internal circuit of the memory device, the test mode control signal is from an external test signal, an enabling priority of the test mode control signal is higher than an enabling priority of the fuse signal, and the enabling priority of the fuse signal is higher than an enabling priority of the initial test mode signal.
	Tong teaches
	wherein the test mode selection instruction signal comprises an initial test mode signal (Fig.6, 213: Mode [2:0]), a fuse signal (Fig.6, 213:TM_IOCPM, State Control Signal), and a test mode control signal (Fig.6, 219, WEB), 
	wherein the initial test mode signal is from an internal circuit (Fig.6, 213 Second Register) of the memory device, the test mode control signal is from an external test signal, an enabling priority of the test mode control signal is higher than an enabling priority of the fuse signal, and the enabling priority of the fuse signal is higher than an enabling priority of the initial test mode signal. (Fig.6)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Kim-AHN to incorporate the teaching “the test mode selection instruction signal …” of Tong as indicated above, in order to increase the performance efficiency.(AHN, [0042]).

	As per claim 10, Kim- AHN teaches The memory device as applied above in claim 1, EXCEPT 
	a test machine connected to some of the input/output ports of the plurality of memory devices.
	Tong teaches
	a test machine connected to some of the input/output ports of the plurality of memory devices. (Tong, Fig. 8)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Kim-AHN to incorporate the teaching “a test machine …” of Tong as indicated above, in order to increase the performance efficiency.(AHN, [0042]).

	As per claim 11, Kim- AHN teaches The test circuit as applied above in claim 10, ANH further teaches wherein the test machine comprises a block selection enable signal output port for outputting the block selection enable signal, the block selection enable signal input ports of the plurality of memory devices are connected to form a first connection point, and the first connection point is connected to the block selection enable signal output port of the test machine. ([0074], address signals and command signals may be input, sharing one input/output port, and an input/output of data therefor may be provided through several input/output ports to thereby reduce the number of required test pins
reduce test time.)

	As per claim 12, Kim- AHN teaches The test circuit as applied above in claim 10,  ANH further teaches wherein each of the plurality of memory devices has a row address strobe signal port, a column address strobe signal port, and a write enable signal port; 
	the row address strobe signal ports of the plurality of memory devices are connected to form a second connection point; 
	the column address strobe signal ports of the plurality of memory devices are connected to form a third connection point; 
	the write enable signal ports of the plurality of memory devices are connected to form a fourth connection point; and 
	the second connection point, the third connection point, and the fourth connection point are connected to input/output ports of the test machine, respectively. 
(ANH, [0074])

Allowable Subject Matter
Claims 2-5, 7 and 9  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-5, 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior arts of record fail to reasonably anticipate

for claim 2
	“a test mode read-write logic unit connected between the first storage module and the output buffer, d between the second storage module and the output buffer, and to the address latch and the test mode selection unit, 
	wherein the test mode read-write logic unit is configured to perform logic processes on the first input/output data and the second input/output data according to the block selection control signal and the test mode selection signal to obtain a logic processing result;
wherein when the memory device enters a second test mode according to the test mode selection signal, the output buffer disables some of the input/output ports and outputs the logic processing result through the un-disabled input/output ports.” 

For claim 7
“wherein the test mode selection unit comprises at least one test mode selection subunit, wherein the at least one test mode selection comprises:
a fuse circuit configured to output the fuse signal and a fuse enable signal according to the fuse state;
a first multiplexer comprising a first input port and a second input port for inputting the initial test mode signal and the fuse signal, respectively, the first multiplexer configured to output one of the fuse signal and the initial test mode signal according to the fuse enable signal;
a test mode control unit configured to output the test mode control signal and the test mode enable signal; and
a second multiplexer connected to the first multiplexer and the test mode control unit and configured to output the test mode selection signal, wherein the test mode selection signal is one of the test mode control signal and an output signal of the first multiplexer according to the test mode enable signal.”

For claim 9
	“wherein the test mode selection signal comprises a first test mode selection signal and a second test mode selection signal, and the block selection unit comprises:
	a logic AND gate connected to the test mode selection unit and configured to perform logic AND on the second test mode selection signal and an inversion of the first test mode selection signal and to output an result thereof;
	a first logic NAND gate connected to the address latch and the logic AND gate and configured to perform logic NAND on the block selection control signal and an output of the logic AND gate for obtaining a first block selection signal, and to output the first block selection signal; and
	a second logic NAND gate connected to the address latch and the logic AND gate and configured to perform logic NAND on the output of the logic AND gate and an inversion of the block selection control signal for obtaining a second block selection signal, and to output the second block selection signal.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Do, US 8,429,319, discloses multi-port memory device includes a plurality of serial I/O data pads for providing a serial input/output (I/O) data communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106. The examiner can normally be reached Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG TANG/Examiner, Art Unit 2111     

/CYNTHIA BRITT/Primary Examiner, Art Unit 2111